
	
		III
		110th CONGRESS
		1st Session
		S. RES. 81
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 14, 2007
			Mr. Brown (for himself
			 and Mr. Voinovich) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			February 17, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the 45th anniversary of John
		  Hershel Glenn, Jr.’s historic achievement in becoming the first United States
		  astronaut to orbit the Earth.
	
	
		Whereas
			 John Herschel Glenn, Jr. was born on July 18, 1921, in Cambridge, Ohio, and
			 grew up in New Concord, a small college town a few miles from the larger city
			 of Zanesville, Ohio;
		Whereas
			 John Glenn attended New Concord High School and earned a Bachelor of Science
			 degree in engineering from Muskingum College, which also awarded him an
			 honorary Doctor of Science degree in engineering;
		Whereas
			 John Glenn enlisted in the Naval Aviation Cadet Program shortly after the
			 attack on Pearl Harbor and was commissioned in the United States Marine Corps
			 in 1943;
		Whereas
			 John Glenn served in combat in the South Pacific and also requested combat duty
			 during the Korean conflict;
		Whereas
			 John Glenn was a dedicated military officer, flying 149 missions during 2
			 wars;
		Whereas
			 John Glenn received many honors for his military service, among them the
			 Distinguished Flying Cross on 6 occasions, the Air Medal with 18 Clusters, the
			 Asiatic-Pacific Campaign Medal, the American Campaign Medal, the World War II
			 Victory Medal, the China Service Medal, the National Defense Service Medal, and
			 the Korean Service Medal;
		Whereas
			 John Glenn served several years as a test pilot on Navy and Marine Corps jet
			 fighters and attack aircraft;
		Whereas, as a test pilot, John Glenn set a
			 transcontinental speed record in 1957 by completing the first flight to average
			 supersonic speeds from Los Angeles to New York;
		Whereas
			 John Glenn was a pioneer in the realm of space exploration and was selected in
			 1959 as one of the original 7 astronauts in the United States space program,
			 entering the National Aeronautics and Space Administration's (NASA) Project
			 Mercury;
		Whereas
			 John Glenn was assigned to the NASA Space Task Group at Langley Research Center
			 in Hampton, Virginia;
		Whereas, in 1962, the Space Task Group was
			 moved to Houston, Texas, and became part of the NASA Manned Spacecraft
			 Center;
		Whereas, on February 20, 1962, John Glenn
			 piloted the Mercury-Atlas 6 Friendship 7 spacecraft on the first
			 manned orbital mission of the United States;
		Whereas, after launching from the Kennedy
			 Space Center in Florida, John Glenn completed a 3-orbit mission around the
			 planet, reaching an approximate maximum altitude of 162 statute miles and an
			 approximate orbital velocity of 17,500 miles per hour;
		Whereas
			 John Glenn landed Friendship 7 approximately 5 hours later, 800 miles southeast
			 of the Kennedy Space Center near Grand Turk Island;
		Whereas, with that pioneering flight, John
			 Glenn joined his colleagues Alan Shepard and Virgil Grissom in realizing the
			 dream of space exploration and engaging the minds and imaginations of his and
			 future generations in the vast potential of space exploration;
		Whereas, after retiring from the space
			 program, John Glenn continued his public service as a distinguished member of
			 the Senate, in which he served for 24 years;
		Whereas
			 John Glenn has continued his public service through his work at the John Glenn
			 Institute at Ohio State University, which was established to foster public
			 involvement in the policy-making process, raise public awareness about key
			 policy issues, and encourage continuous improvement in the management of public
			 enterprise;
		Whereas, in March 1999, Secretary of
			 Education Richard W. Riley appointed John Glenn as Chair of the newly formed
			 National Commission on Mathematics and Science Teaching for the 21st
			 Century;
		Whereas
			 the Commission played a pivotal role in improving the quality of teaching in
			 mathematics and science in the United States;
		Whereas, in 1998, John Glenn returned to
			 space after 36 years as a member of the crew of the space shuttle Discovery,
			 serving as a payload specialist and as a subject for basic research on how
			 weightlessness affects the body of an older person; and
		Whereas, combined with his previous
			 missions, John Glenn logged over 218 hours in space: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)honors the 45th anniversary of John Hershel
			 Glenn, Jr.’s landmark mission piloting the first manned orbital mission of the
			 United States; and
			(2)recognizes the profound importance of John
			 Glenn’s achievement as a catalyst to space exploration and scientific
			 advancement in the United States.
			
